UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1983


In re: GLORIA TYNDLE,

                    Petitioner.



            On Petition for Writ of Mandamus. (1:16-cr-00001-IMK-MJA-1;
                               1:16-cv-00205-IMK-MJA)


Submitted: November 16, 2017                                Decided: November 20, 2017


Before GREGORY, Chief Judge, and TRAXLER and KEENAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Gloria Tyndle, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Gloria Tyndle petitions for a writ of mandamus, alleging that the district court has

unduly delayed in ruling on her 28 U.S.C. § 2255 (2012) motion. She seeks an order

from this court directing the district court to act. We find the present record does not

reveal undue delay in the district court. Accordingly, we grant leave to proceed in forma

pauperis, deny the motion to expedite, and deny the mandamus petition. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.

                                                                     PETITION DENIED




                                            2